Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on September 8, 2022.
Claims 21-54 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Applicant submitted that the specification discloses structure to perform the “means plus” limitations of the claims.  The examiner respectfully disagrees that the cited paragraphs disclose the structure, in particular the algorithm, to perform the functions associated with the limitations that invoke 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph. 
	MPEP 2181 states,
Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112  ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’" (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure."

Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus- function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim elements reciting ‘symbol generator.’" Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated.

Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.

To claim a “means for” limitation, the specification must disclose the algorithm to perform the function.  The specification must provide an explanation of how the computer or computer component performs the claimed function.  However, Applicant’s specification substantially repeats the languages of the claims and does not provide any explanation of how the functions are actually accomplished.  Applicant’s specification also discloses what the reputation score indicates or embodies but does not provide an explanation, such as by steps, of how the score is actually determined.  
The specification does not disclose the algorithm to perform the function of “means for registering, the registering means to: register a service provider in association with at least one of a function identifier or a function type of a function.”  Applicant submitted that paragraphs [0027],[0036], and [0042] of the specification disclose the structure for the limitation.  Paragraph [0027] discloses in part, “The registration manager 204 is configured to receive a registration request from the service provider” and merely describes that the registration manager 204 is configured to receive a registration request.  Paragraph [0036] discloses in part, “the edge gateway 102 registers the service provider 106 for the requested FaaS function identifier.”  Paragraph [0042] discloses in part, “The edge gateway 102 selects the service provider 106 from one or more service providers 106 that were previously registered as providing the requested FaaS function.”  
As cited in the MPEP, the specification must describe how the computer performs the function.  The cited passages of the specification merely disclose registering the service provider.  The specification does not provide a description of how the function of registering the service provider is actually accomplished.   The specification does not provide an explanation of how the apparatus registers the service provider in association with at least one of a function identifier or a function type of a function.
The specification does not disclose the algorithm to perform the function of “the registering means to: determining a reputation score of the service provider.”  Applicant submitted paragraphs [0024],[0039], and [0047] disclose the structure for the limitation.  Paragraph [0024] discloses that the reputation score is indicative of proportion of requests completed by the service provider.  Paragraph [0039] discloses that the reputation score may be embodied as a percentage of FaaS function executions.  Paragraph [0047] discloses the reputation may be embodied as a percentage of requests that are satisfied by with the expected SLA.  The passages of the specification disclose what the reputation score indicates or may be embodied as.  As cited above, the MPEP noted a Federal Circuit decision, wherein the specification describes that symbols are generated based on the latitude and longitude of the participants.  However, the specification failed to disclose an algorithm or description as to how the symbols are actually generated.  Similarly, for this application, the specification describes that the reputation is indicative of a proportion of requests, may be embodied as percentage of FaaS function executions, or embodied as a percentage of requests.  However, the specification does not disclose the algorithm or a description of how the reputation scores are actually determined.  
	Furthermore, MPEP states,
The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, and is also supported by the requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, that an invention must be particularly pointed out and distinctly claimed. See Medical Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211, 68 USPQ2d 1263, 1268. For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.

The specification or the prosecution history must clearly link or associate the structure to the function recited in the means plus function claim limitation.  Applicant submitted paragraphs [0024],[0039], and [0047] provide structure, wherein the paragraphs describe that the reputation score indicates or embodies different types of information, i.e. proportion of requests, percentage of FaaS function executions, or percentage of requests.  The specification or the prosecution does not clearly identify which structure perform the claimed function.  Therefore, one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function
Regarding “means for causing an accelerator to generate a provider request based on a function execution request corresponding to the function,” Applicant submitted paragraphs [0032] and [0044] disclose the structure for the function.  The examiner disagrees that the paragraphs provide structure for the function.  Paragraph [0032] describes a transform function mapping between interfaces. Paragraph [0044] substantially repeats the language of the claim and further describes “using the transform function programmed to the accelerator.”  However, the paragraphs do not provide a description of how the function of causing the accelerator to generate a provider request based on the function execution is actually accomplished.  The specification does not provide a description of how the accelerator is caused to generate the provider request.  Paragraph [0032] does not describe how mapping between a standardized function interface and an interface of the service provider causes the accelerator to generate the provider request.  A description of mapping between the interfaces does not provide an explanation of how the provider is generated.
Regarding “registering means is to register the service provider in response to the reputation score” recited in claim 41, Applicant submitted that paragraphs [0039] and [0042] disclose the structure for the function.  The examiner disagrees that the paragraphs provide structure for the function.  The examiner disagrees that the paragraph provides structure for the function.  Paragraph [0039] describe what that the reputation score may be embodied as, and paragraph [0042] discloses, in general, that the service providers may be registered to provide the requested FaaS function.  However, the paragraph does not provide a description of how the function of registering the service provider in response to the reputation score is accomplished.   The specification does not provide an explanation of how the apparatus actually registers the service provider 
Regarding “registering means is to register the service provider as providing the function as a function as a service” recited in claim 42, Applicant submitted that paragraph [0042] of the specification discloses the structure for the function.  The examiner disagrees that the paragraph provides structure for the function.  Paragraph [0042] discloses, in general, that the service providers may be registered to provide the requested FaaS function.  However, the paragraph does not provide a description of how the function of registering the service provider as providing the function as a function as a service is accomplished.   The specification does not provide an explanation of how the apparatus actually registers the service provider as providing the function as a function as a service.
Regarding “the registering means is to access a registration request from the service provider” recited in claim 43, Applicant submitted that paragraphs [0021] and [0027] disclose the structure for the function.   The examiner disagrees that the paragraphs provide structure for the function.  Paragraph [0021] describes that the edge gateway 102, endpoint devices 104, and the service providers 106 may be configured to transmit and receive data with each other over the network.  Paragraph [0027] discloses that the register manager is configured to receive a registration request from the service provider 106.  Paragraphs [0021] and [0027], in combination, discloses that the registration manager 204 is configured to receive the registration request from the service provider over a network.  However, the paragraphs do not provide a description of how the function of accessing the registration request is accomplished.   The specification does not provide an explanation of how the apparatus actually accesses the registration request.
Regarding “means for selecting the service provider to execute the function for the endpoint device based on the reputation score” recited in claim 44, Applicant submitted that paragraph [0042] discloses the structure for the function.  The examiner disagrees that the paragraph provides structure for the function.  Paragraph [0042] discloses that the edge gateway may select a service provider.   The paragraph substantially repeats the language of the claim and does not provide a description of how the function of selecting service provider is accomplished.   The specification does not provide an explanation of how the apparatus actually selects service provider.
Regarding “means for selecting the service provider to execute the function for the endpoint device based on a service level agreement (SLA)” recited in claim 45, Applicant submitted that paragraph [0042] discloses the structure for the function.  The examiner disagrees that the paragraph provides structure for the function.  Paragraph [0042] discloses that the edge gateway may select a service provider.   The paragraph substantially repeats the language of the claim and does not provide a description of how the function of selecting service provider to execute the function is accomplished.   The specification does not provide an explanation of how the apparatus actually selects service provider.
Regarding “registering means is to update the reputation score” based on one of an execution result of the function or whether a SLA accepted by the service provider satisfies an expected SLA recited in claim 46, Applicant submitted that paragraphs [0036] and [0047] disclose the structure for the function.  The examiner disagrees that the paragraphs provide structure for the function.   Paragraph [0036] discloses that the edge gateway may update the reputation score based on attestation results.  Paragraph [0047] substantially repeats the language of the claim.  The paragraphs do not provide a description of how the function of updating the reputation score is accomplished.   The specification does not provide an explanation of how the apparatus actually updates the score.

Claim Rejections - 35 USC § 103
Claims 21, 24, 29, 34, 38, 43, 47, and 50 were rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US Patent Publication No. 2015/0067171 in view of Wang et al. US Patent Publication No. 2011/0276490, Roturier et al. US Patent No. 9,973,525, and Horwood US Patent Publication No. 2018/0034924. 
The amendments to claims 21, 29, 38, and 47 have overcome the prior rejections.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
 “means for registering: the registering means to: register a service provider….; and determine a reputation score of the service provider,” and “means for causing an accelerator to generate a provider request” recited in claim 38;

“registering means is to register the service provider in response to the reputation score” recited in claim 41;

“registering means is to register the service provider as providing the function as a function as a service” recited in claim 42;

“the registering means is to access a registration request from the service provider” recited in claim 43;

“means for selecting the service provider to execute the function for the endpoint device based on the reputation score” recited in claim 44;

“means for selecting the service provider to execute the function for the endpoint device based on a service level agreement (SLA)” recited in claim 45;

“registering means is to update the reputation score” recited in claim 46.

Regarding “means for registering,” the specification, on paragraphs [0027],[0059] describe a registration manager that is configured to register the service provider.  The specification, on paragraphs [0036],[0059],[0074], further describe an edge gateway that registers the service provider.  The specification substantially repeats the language of the claims.  The specification does not disclose the algorithm to perform the function of registering.  The specification does not provide an explanation of the appropriate programming to perform the function of “registering.”  The specification does not provide an explanation of how the function of registering is actually accomplished.
Regarding “means for determining a reputation score of the service provider,” the specification describes a “registration manager 204” on paragraph [0027] configured to determine a reputation score.   Paragraph [0036] describes edge gateway 102 determining a reputation score based on attestation results.  Paragraphs [0024],[0039], and [0047] describes what the reputation score is indicative of or embodied as.  However, the specification does not disclose the algorithm to perform the function of determining a reputation score.  The specification does not provide an explanation of the appropriate programming to perform the function of determining a reputation score.  The specification does not provide an explanation of how the function of determining the reputation score is actually accomplished.
Regarding “means for causing an accelerator to generate a provider request,” the specification, on paragraph [0032] discloses mapping between an interface and an interface of the service provider.  Paragraph [0044] discloses using an accelerator to transform the function execution request to a service provider request.  However, the specification does not disclose the algorithm to perform the function of means for causing an accelerator to generate a provider request.  The specification does not provide an explanation of the appropriate programming to perform the function. A description of mapping between interfaces does not provide an explanation of how the accelerator is caused to generate the provider request and how the provider request is actually generated.
Regarding the “means for selecting the service provider,” the specification on paragraph [0024] describes that the manager is configured to select a service provider, and paragraph [0042] describes edge gateway 102 selects a service provider based on one or more factors, e.g. SLA, reputation score.   The specification substantially repeats the language of the claims.  The specification does not disclose the algorithm to perform the function of selecting the service provider.  The specification does not provide an explanation of the appropriate programming to perform the function of selecting the service provider.
Regarding the “registering means is to update the reputation score,” the specification on paragraph [0013],[0036] describes that the edge gateway may update the reputation score of the service provider.  Paragraph [0026] describes that the function execution manager may update the reputation score. The specification does not disclose the algorithm to perform the function of updating the reputation score.  The specification does not provide an explanation of the appropriate programming to perform the function of updating the reputation score.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 24, 29, 34, 38, 43, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US Patent Publication No. 2015/0067171 (“Yum”) in view of Roturier et al. US Patent No. 9,973,525 (“Roturier”), Wang et al. US Patent Publication No. 2011/0276490 (“Wang”), Horwood US Patent Publication No. 2018/0034924 (“Horwood”), and Burger et al. US Patent Publication No. 2016/0364271 (“Burger”). 

Regarding claim 21, Yum teaches a system comprising: 
memory; programmable circuitry; and instructions to cause the programmable circuitry to at least (para. [0035],[0247]): 
register a service provider in association with at least one of a function identifier or a function type of a function provided by the service provider (para. [0025] any service. para. [0234] functions supported by the resources.  para. [0028] registration requests from cloud service providers.  information about cloud resources, cloud services. access to and usage of cloud resources.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services).
Yum does not teach:
cause storage of a reputation score of the service provider in association with a registration of the service provider, the reputation score based on verification of an attestation from the service provider of a protection property; and 
cause an accelerator to generate a provider request based on a function execution request corresponding to the function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function.
Roturier discloses causing storage of a reputation score based on security of a service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Roturier’s disclosure of calculating and storing a score associated with a service provider based on security of the service provider and for the score to be stored in association with the registration of the service provider as disclosed by Yum.  One of ordinary skill in the art would have been motivated to do so because Roturier’s score based on risk factors would have enabled tracking the overall security of a plurality of service providers and enabled decision making based on the score (col. 4, lines 55-61).  
Roturier does not teach that the reputation score is based on a verification of an attestation from the service provider of a protection property.  Wang teaches verification of an attestation from a service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred.  para. [0060] upon receiving attestation 500, the user system 102 may verify attestation 500.  para. [0065] user system 102 may verify the confirmation or attestation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Roturier with Wang’s disclosure of determining security of a service provider through verification of an attestation from the service provider of a protection property and for the score of Roturier to be based on security determined through verification of the attestation of the service provider.  One of ordinary skill in the art would have been motivated to do so because Yum describes services provided by cloud service providers and supporting service level agreements (SLA).  Wang would have provided benefits of providing security guarantees and detecting violations in SLA (para. [0004],[0006]).
Horwood teaches generating a provider request based on a function execution request corresponding to a function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function (para. [0028] function call requests made to a webservice.  gateway 120 is configured to determine webservice routing, to transform the function call to a suitable format for a webservice instance.  interface used in accessing a web service, API, web interface.  para. [0032] deployed webservice, webservice cloud. para. [0050] function call request.  para. [0056] transforming the function call request for the function service.  para. [0058] invoking the function, delivering a command).  Yum and Horwood come from a similar field of endeavor of providing a plurality of services for access by clients.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Horwood’s disclosure of generating a provider request based on a function execution request from an endpoint device.  One of ordinary skill in the art would have been motivated to do so because Yum describes providing services from a plurality of service providers, and Horwood would have provided the capability to transform requests from clients into forms suitable for the service providers.  Horwood would have provided benefits of providing a unified interface to services and providing a FaaS offering, wherein functionality can be easily accessible by clients (para. [0011]). 
While Horwood discloses generating the provider request, Horwood does not teach causing an accelerator to generate the provider request.  Applicant’s specification, on paragraph [0017], discloses that the accelerator may be embodied as an FPGA, ASIC, or a coprocessor, or other digital logic device capable of performing accelerated functions.  It is well-known in the art to use an accelerator to perform functions.  For instance, Burger discloses causing an accelerator such as a FPGA or ASIC to perform a function (para. [0016] hardware accelerator 150.  ASICs, FPGAs.  para. [0029] specific portions of a workflow can be performed more efficiently by a hardware accelerator).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Horwood by implementing an accelerator such as the FPGA or ASIC to generate the provider request.  One of ordinary skill in the art would have been motivated to do so for benefits of performing functions in accelerated manner faster or with more efficient power utilization (para. [0012],[0029]).  

Regarding claim 29, Yum teaches an apparatus comprising: 
a registration manager to: 
register a service provider in association with at least one of a function identifier or a function type of a function provided by the service provider (para. [0025] any service. para. [0234] functions supported by the resources.  para. [0028] registration requests from cloud service providers.  information about cloud resources, cloud services. access to and usage of cloud resources.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services) at least one of the registration manager, the function execution manager, or the transform manager to include circuitry.
Yum does not teach a function execution manager to cause storage of a reputation score of the service provider in association with a registration of the service provider, the reputation score based on verification of an attestation from the service provider of a protection property, and 
a transform manager to cause an accelerator to generate a provider request based on a function execution request corresponding to the function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function.
Roturier discloses causing storage of a reputation score based on security of a service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Roturier’s disclosure of calculating and storing a score associated with a service provider based on security of the service provider and for the score to be stored in association with the registration of the service provider as disclosed by Yum.  One of ordinary skill in the art would have been motivated to do so because Roturier’s score based on risk factors would have enabled tracking the overall security of a plurality of service providers and enabled decision making based on the score (col. 4, lines 55-61).  
Roturier does not teach that the reputation score is based on a verification of an attestation from the service provider of a protection property.  Wang teaches verification of an attestation from a service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred.  para. [0060] upon receiving attestation 500, the user system 102 may verify attestation 500.  para. [0065] user system 102 may verify the confirmation or attestation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Roturier with Wang’s disclosure of determining security of a service provider through verification of an attestation from the service provider of a protection property and for the score of Roturier to be based on security determined through verification of the attestation of the service provider.  One of ordinary skill in the art would have been motivated to do so because Yum describes services provided by cloud service providers and supporting service level agreements (SLA).  Wang would have provided benefits of providing security guarantees and detecting violations in SLA (para. [0004],[0006]).
Horwood teaches a transform manager to generate a provider request based on a function execution request corresponding to a function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function (para. [0028] function call requests made to a webservice.  gateway 120 is configured to determine webservice routing, to transform the function call to a suitable format for a webservice instance.  interface used in accessing a web service, API, web interface.  para. [0032] deployed webservice, webservice cloud. para. [0050] function call request.  para. [0056] transforming the function call request for the function service.  para. [0058] invoking the function, delivering a command).  Yum and Horwood come from a similar field of endeavor of providing a plurality of services for access by clients.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Horwood’s disclosure of generating a provider request based on a function execution request from an endpoint device.  One of ordinary skill in the art would have been motivated to do so because Yum describes providing services from a plurality of service providers, and Horwood would have provided the capability to transform requests from clients into forms suitable for the service providers.  Horwood would have provided benefits of providing a unified interface to services and providing a FaaS offering, wherein functionality can be easily accessible by clients (para. [0011]).
While Horwood discloses generating the provider request, Horwood does not teach causing an accelerator to generate the request.  Applicant’s specification, on paragraph [0017], discloses that the accelerator may be embodied as an FPGA, ASIC, or a coprocessor, or other digital logic device capable of performing accelerated functions.  It is well-known in the art to use an accelerator to perform functions.  For instance, Burger discloses causing an accelerator such as a FPGA or ASIC to perform a function (para. [0016] hardware accelerator 150.  ASICs, FPGAs.  para. [0029] specific portions of a workflow can be performed more efficiently by a hardware accelerator).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Horwood by implementing an accelerator such as the FPGA or ASIC to generate the provider request.  One of ordinary skill in the art would have been motivated to do so for benefits of performing functions in accelerated manner faster or with more efficient power utilization (para. [0012],[0029]).  

Regarding claim 38, Yum teaches an apparatus comprising:
means for registering (para. [0246] computing device, implemented as computer-implemented instructions), the registering means to:
register a service provider in association with at least one of a function identifier or a function type of a function provided by the service provider para. [0025] any service. para. [0234] functions supported by the resources.  para. [0028] registration requests from cloud service providers.  information about cloud resources, cloud services. access to and usage of cloud resources.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services). 
Yum does not teach: 
means to: determine a reputation score of the service provider associated with a registration of the service provider, the reputation score based verification of an attestation from the service provider of a protection property; and
means for cause an accelerator to generate a provider request based on a function execution request corresponding to the function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function.
Roturier discloses causing storage of a reputation score based on security of a service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Roturier’s disclosure of calculating and storing a score associated with a service provider based on security of the service provider and for the score to be stored in association with the registration of the service provider as disclosed by Yum.  One of ordinary skill in the art would have been motivated to do so because Roturier’s score based on risk factors would have enabled tracking the overall security of a plurality of service providers and enabled decision making based on the score (col. 4, lines 55-61).  
Roturier does not teach that the reputation score is based on a verification of an attestation from the service provider of a protection property.  Wang teaches verification of an attestation from a service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred.  para. [0060] upon receiving attestation 500, the user system 102 may verify attestation 500.  para. [0065] user system 102 may verify the confirmation or attestation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Roturier with Wang’s disclosure of determining security of a service provider through verification of an attestation from the service provider of a protection property and for the score of Roturier to be based on security determined through verification of the attestation of the service provider.  One of ordinary skill in the art would have been motivated to do so because Yum describes services provided by cloud service providers and supporting service level agreements (SLA).  Wang would have provided benefits of providing security guarantees and detecting violations in SLA (para. [0004],[0006]).
Horwood teaches means for generating a provider request based on a function execution request corresponding to a function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function (para. [0028] function call requests made to a webservice.  gateway 120 is configured to determine webservice routing, to transform the function call to a suitable format for a webservice instance.  Interface used in accessing a web service, API, web interface.  para. [0032] deployed webservice, webservice cloud. para. [0050] function call request.  para. [0056] transforming the function call request for the function service.  para. [0058] invoking the function, delivering a command).  Yum and Horwood come from a similar field of endeavor of providing a plurality of services for access by clients.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Horwood’s disclosure of generating a provider request based on a function execution request from an endpoint device.  One of ordinary skill in the art would have been motivated to do so because Yum describes providing services from a plurality of service providers, and Horwood would have provided the capability to transform requests from clients into forms suitable for the service providers.  Horwood would have provided benefits of providing a unified interface to services and providing a FaaS offering, wherein functionality can be easily accessible by clients (para. [0011]).
While Horwood discloses generating the provider request, Horwood does not teach causing an accelerator to generate the request.  Applicant’s specification, on paragraph [0017], discloses that the accelerator may be embodied as an FPGA, ASIC, or a coprocessor, or other digital logic device capable of performing accelerated functions.  It is well-known in the art to use an accelerator to perform functions.  For instance, Burger discloses causing an accelerator such as a FPGA or ASIC to perform a function (para. [0016] hardware accelerator 150.  ASICs, FPGAs.  para. [0029] specific portions of a workflow can be performed more efficiently by a hardware accelerator).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Horwood by implementing an accelerator such as the FPGA or ASIC to generate the provider request.  One of ordinary skill in the art would have been motivated to do so for benefits of performing functions in accelerated manner faster or with more efficient power utilization (para. [0012],[0029]).  

Regarding claim 47, Yum teaches at least one non-transitory computer-readable medium comprising instructions that, when executed, cause at least one processor to at least: 
register a service provider in association with at least one of a function identifier or a function type of a function provided by the service provider (para. [0025] any service. para. [0234] functions supported by the resources.  para. [0028] registration requests from cloud service providers.  information about cloud resources, cloud services. access to and usage of cloud resources.  para. [0039] registration information and an accompanying request from a cloud service provider… register one or more cloud services).
Yum does not teach that the processor is in a first edge gateway.  
Yum does not teach:
cause storage of a reputation score of the service provider in association with a registration of the service provider, the reputation score based on verification of an attestation from the service provider of a protection property; and 
cause an accelerator to generate a provider request based on a function execution request corresponding to the function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function.
Roturier discloses causing storage of a reputation score based on security of a service provider (col. 1, lines 41-42. calculating overall risk scores for various service providers.  col. 2, lines 41-45 calculating, for the customer of the cloud-based services, unified customer risk score that represents an overall estimation of security risks to the customer across each of the cloud-based services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Roturier’s disclosure of calculating and storing a score associated with a service provider based on security of the service provider and for the score to be stored in association with the registration of the service provider as disclosed by Yum.  One of ordinary skill in the art would have been motivated to do so because Roturier’s score based on risk factors would have enabled tracking the overall security of a plurality of service providers and enabled decision making based on the score (col. 4, lines 55-61).  
Roturier does not teach that the reputation score is based on a verification of an attestation from the service provider of a protection property.  Wang teaches verification of an attestation from a service provider of a protection property (para. [0057] attestation 300 is hashed and signed by the cloud service provider. para. [0058] attestation 300 and the block from the cloud service provider 106, attestation 300 and an integrity signature that is associated with the block to determine whether a violation of a security property has occurred.  para. [0060] upon receiving attestation 500, the user system 102 may verify attestation 500.  para. [0065] user system 102 may verify the confirmation or attestation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Roturier with Wang’s disclosure of determining security of a service provider through verification of an attestation from the service provider of a protection property and for the score of Roturier to be based on security determined through verification of the attestation of the service provider.  One of ordinary skill in the art would have been motivated to do so because Yum describes services provided by cloud service providers and supporting service level agreements (SLA).  Wang would have provided benefits of providing security guarantees and detecting violations in SLA (para. [0004],[0006]).
Horwood teaches an edge gateway (see fig. 1, para. [0021] FaaS platform that includes… platform interface gateway 120) and generating a provider request based on a function execution request corresponding to a function, the function execution request from an endpoint device, the provider request interpretable by the service provider to enable the service provider to provide the function (para. [0028] function call requests made to a webservice.  gateway 120 is configured to determine webservice routing, to transform the function call to a suitable format for a webservice instance.  interface used in accessing a web service, API, web interface.  para. [0032] deployed webservice, webservice cloud. para. [0050] function call request.  para. [0056] transforming the function call request for the function service.  para. [0058] invoking the function, delivering a command).  Yum and Horwood come from a similar field of endeavor of providing a plurality of services for access by clients.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Horwood’s disclosure of generating a provider request based on a function execution request from an endpoint device.  One of ordinary skill in the art would have been motivated to do so because Yum describes providing services from a plurality of service providers, and Horwood would have provided the capability to transform requests from clients into forms suitable for the service providers.  Horwood would have provided benefits of providing a unified interface to services and providing a FaaS offering, wherein functionality can be easily accessible by clients (para. [0011]).
While Horwood discloses generating the provider request, Horwood does not teach causing an accelerator to generate the request.  Applicant’s specification, on paragraph [0017], discloses that the accelerator may be embodied as an FPGA, ASIC, or a coprocessor, or other digital logic device capable of performing accelerated functions.  It is well-known in the art to use an accelerator to perform functions.  For instance, Burger discloses causing an accelerator such as a FPGA or ASIC to perform a function (para. [0016] hardware accelerator 150.  ASICs, FPGAs.  para. [0029] specific portions of a workflow can be performed more efficiently by a hardware accelerator).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Horwood by implementing an accelerator such as the FPGA or ASIC to generate the provider request.  One of ordinary skill in the art would have been motivated to do so for benefits of performing functions in accelerated manner faster or with more efficient power utilization (para. [0012],[0029]).  

Regarding claim 24, Yum in view of Roturier, Wang, Horwood, and Burger teach the system of claim 21, wherein the at least one processor is to access a registration request from the service provider, the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registration requests from cloud service providers.  registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs.  para. [0039] registration information and an accompanying request from a cloud service provider…. register one or more cloud services).

Regarding claim 34, Yum in view of Roturier, Wang, Horwood, and Burger teach the apparatus of claim 29, wherein the registration manager is to access a registration request from the service provider, the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registration requests from cloud service providers.  registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs.  para. [0039] registration information and an accompanying request from a cloud service provider…. register one or more cloud services).

Regarding claim 43, Yum in view of Roturier, Wang, Horwood, and Burger teach the apparatus of claim 38, wherein the registering means is to access a registration request from the service provider, the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registration requests from cloud service providers.  registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs.  para. [0039] registration information and an accompanying request from a cloud service provider…. register one or more cloud services).

Regarding claim 50, Yum in view of Roturier, Wang, Horwood, and Burger teach the at least one non-transitory computer-readable medium of claim 47, wherein the instructions, when executed, cause the at least one processor to access a registration request from the service provider, the registration request is indicative of at least one of a cost or a service level agreement (Yum: para. [0028] registration requests from cloud service providers.  registering may be accompanied by the cloud service providers entering into a service agreement.  para. [0038] cloud service provider may provide registration information for receipt and use by the interface facility 202 to register…, information may include costs.  para. [0039] registration information and an accompanying request from a cloud service provider…. register one or more cloud services).

Claim 22, 32, 41, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Roturier, Wang, Horwood, Burger, and Namboodiri US Patent Publication No. 2017/0262922 (“Namboodiri”).

Regarding claim 22, Yum does not teach the system of claim 21, wherein the programmable circuitry is to register the service provider after a determination that the reputation score of the service provider satisfies an expected reputation score.
Namboodiri teaches registering a service provider after a determination that a reputation score of the service provider satisfies an expected reputation score (para. [0073] service provider that satisfies the set of rules based on the recommendation score.  if there is a service provider that satisfies the set of rules, the scheduling module 213 adds the service provider to a recommended list of service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum, Roturier, and Wang with Namboodiri’s disclosure of registering a service provider in response to a reputation score of the service provider satisfying an expected reputation score.  One of ordinary skill in the art would have been motivated to do so in order to have provided a standard for registering providers such that providers that meet certain rules/criteria are registered, which would provide better service to clients.

Regarding claim 32, Yum does not teach the apparatus of claim 29, wherein the registration manager is to register the service provider after a determination that the reputation score of the service provider satisfies an expected reputation score.
Namboodiri teaches registering a service provider after a determination that a reputation score of the service provider satisfies an expected reputation score (para. [0073] service provider that satisfies the set of rules based on the recommendation score.  if there is a service provider that satisfies the set of rules, the scheduling module 213 adds the service provider to a recommended list of service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Namboodiri’s disclosure of registering a service provider in response to a reputation score of the service provider satisfying an expected reputation score.  One of ordinary skill in the art would have been motivated to do so in order to have provided a standard for registering providers such that providers that meet certain rules/criteria are registered, which would provide better service to clients.  

Regarding claim 41, Yum does not teach the apparatus of claim 38, wherein the registering means is to register the service provider after a determination that the reputation score of the service provider satisfies an expected reputation score.
Namboodiri teaches registering means is to register a service provider after a determination that a reputation score of the service provider satisfies an expected reputation score (para. [0073] service provider that satisfies the set of rules based on the recommendation score.  if there is a service provider that satisfies the set of rules, the scheduling module 213 adds the service provider to a recommended list of service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Namboodiri’s disclosure of registering a service provider in response to a reputation score of the service provider satisfying an expected reputation score.  One of ordinary skill in the art would have been motivated to do so in order to have provided a standard for registering providers such that providers that meet certain rules/criteria are registered, which would provide better service to clients.

Regarding claim 48, the claim is directed to a medium and comprising similar subject matter as claim 22.  Therefore, claim 48 is rejected under a similar rationale as claim 22.

Claims 23, 33, 42, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Roturier, Wang, Horwood, Burger, and Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”).

Regarding claim 23, Yum in view of Roturier, Wang, and Horwood teach the system of claim 21, wherein the registration associated with at least one of a service provider identifier to identify the service provider or a FaaS type parameter to identify the function (Yum: para. [0038] provide registration information, set up a user account.  provide information regarding the cloud services).  Yum does not teach wherein the programmable circuitry is to register the service provider as providing the function as a function as a service (FaaS).
Johnson teaches registering a service provider as providing the function as a FaaS (para. [0028] registration and management of execution endpoints, FaaS (function-as-a-service) service.  para. [0039] cloud 102 can provide cloud computing services, function as a service (FaaS).  para. [0040] cloud 102 can host and manage elements 104-114 and the FaaS function.  para. [008]2 register execution endpoints.  para. [0104] endpoints on the cloud 102s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Johnson’s disclosure of registering a service provider as providing the function as a FaaS.  One of ordinary skill in the art would have been motivated to do so because both Yum and Johnson similarly describe providing various cloud services such as IaaS, Saas, and PaaS.  Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).

Regarding claim 33, Yum in view of Roturier, Wang, and Horwood teach the apparatus of claim 29, wherein the registration associated with at least one of a service provider identifier to identify the service provider or a FaaS type parameter to identify the function (Yum: para. [0038] provide registration information, set up a user account.  provide information regarding the cloud services).  Yum does not teach the registration manager is to register the service provider as providing the function as a function as a service (FaaS).
Johnson teaches a registration manager to register a service provider as providing the function as a FaaS (para. [0028] registration and management of execution endpoints, FaaS (function-as-a-service) service.  para. [0039] cloud 102 can provide cloud computing services, function as a service (FaaS).  para. [0040] cloud 102 can host and manage elements 104-114 and the FaaS function.  para. [008]2 register execution endpoints.  para. [0104] endpoints on the cloud 102s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Johnson’s disclosure of registering a service provider as providing the function as a FaaS.  One of ordinary skill in the art would have been motivated to do so because both Yum and Johnson similarly describe providing various cloud services such as IaaS, Saas, and PaaS.  Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).

Regarding claim 42, Yum in view of Roturier, Wang, and Horwood teach the apparatus of claim 38, wherein the registration associated with at least one of a service provider identifier to identify the service provider or a FaaS type parameter to identify the function (Yum: para. [0038] provide registration information, set up a user account.  provide information regarding the cloud services).  Yum does not teach the registering means is to register the service provider as providing the function as a function as a service (FaaS).
Johnson teaches registering means is to register a service provider as providing the function as a FaaS (para. [0028] registration and management of execution endpoints, FaaS (function-as-a-service) service.  para. [0039] cloud 102 can provide cloud computing services, function as a service (FaaS).  para. [0040] cloud 102 can host and manage elements 104-114 and the FaaS function.  para. [008]2 register execution endpoints.  para. [0104] endpoints on the cloud 102s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Johnson’s disclosure of registering a service provider as providing the function as a FaaS.  One of ordinary skill in the art would have been motivated to do so because both Yum and Johnson similarly describe providing various cloud services such as IaaS, Saas, and PaaS.  Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).

Regarding claim 49, the claim is directed to a medium and comprising similar subject matter as claim 23.  Therefore, claim 49 is rejected under a similar rationale as claim 23.

Claim 25, 35, 44, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Roturier, Wang, Horwood, Burger, Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”), and Trabelsi et al. US Patent Publication No. 2013/0304900 (“Trabelsi”).

Regarding claim 25, Yum in view of Roturier, Wang, and Horwood teach the system of claim 21, wherein the programmable circuitry is to select the service provider to execute the function for the endpoint device (Yum: para. [0031] cloud service request information.  para. [0238] select, based on the cloud service request information, a cloud computing resource 106) but not based on the reputation score of the service provider satisfying a requested reputation score in the function execution request from the endpoint device.
Johnson discloses selecting a service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Trabelsi teaches selecting a service provider based on a reputation score of the service provider satisfying a requested reputation score in a request from an endpoint device (para. [0068] search for or filter available services based on criteria such as… relative levels of reputation scores.  discovery appropriate or desired service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Trabelsi’s disclosure of selecting a service provider based on a reputation score.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for users to have options for selecting a provider including the ability to specify selection of a provider based on risk.

Regarding claim 35, Yum does not teach the apparatus of claim 29, further including a service provider manager to select the service provider to execute the function for the endpoint device based on the reputation score of the service provider satisfying a requested reputation score in the function execution request from the endpoint device.
Johnson discloses a manager to select a service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Trabelsi teaches selecting a service provider based on a reputation score of the service provider satisfying a requested reputation score in a request from an endpoint device (para. [0068] search for or filter available services based on criteria such as… relative levels of reputation scores.  discovery appropriate or desired service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Trabelsi’s disclosure of selecting a service provider based on a reputation score.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for users to have options for selecting a provider including the ability to specify selection of a provider based on risk.

Regarding claim 44, Yum does not teach the apparatus of claim 38, further including means for selecting the service provider to execute the function for the endpoint device based on the reputation score of the service provider satisfying a requested reputation score in the function execution request from the endpoint device.
Johnson discloses means for selecting a service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Trabelsi teaches selecting a service provider based on a reputation score of the service provider satisfying a requested reputation score in a request from an endpoint device(para. [0068] search for or filter available services based on criteria such as… relative levels of reputation scores.  discovery appropriate or desired service providers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Trabelsi’s disclosure of selecting a service provider based on a reputation score.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for users to have options for selecting a provider including the ability to specify selection of a provider based on risk.

Regarding claim 51, the claim is directed to a medium and comprising similar subject matter as claim 25.  Therefore, claim 51 is rejected under a similar rationale as claim 25.

Claim 26, 36, 45, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Roturier, Wang, Horwood, Burger, Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”), and Hader et al. US Patent Publication No. 2011/0213712 (“Hader”).

Regarding claim 26, Yum does not teach the system of claim 21, wherein the programmable circuitry is to select the service provider to execute the function for the endpoint device based on a service level agreement (SLA) accepted by the service provider satisfying an expected SLA in the function execution request from the endpoint device.
Johnson discloses selecting a service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Hader teaches selecting a service provider to execute a function for an endpoint device based on a SLA accepted by the service provider satisfying an expected SLA in an execution request from the endpoint device (para. [0037] request data.  para. [0061] selects one of the plurality of providers 30.  selects a provider 30 that is offering a computing resource having a SLA that matches the SLA requested by client 20.  requesting immediate execution of an application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Hader’s disclosure of selecting a service provider based on the service provider satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated provisioning of resources by providing clients with access to a plurality of providers and selection of a provider that fulfills requirements of a requesting client.

Regarding claim 36, Yum does not teach the apparatus of claim 29, further including a service provider manager to select the service provider to execute the function for the endpoint device based on a service level agreement (SLA) accepted by the service provider satisfying an expected SLA in the function execution request from the endpoint device.
Johnson discloses selecting a service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Hader teaches a service provider manager to select a service provider to execute a function for an endpoint device based on a SLA accepted by the service provider satisfying an expected SLA in an execution request from the endpoint device (para. [0037] request data.  para. [0061] selects one of the plurality of providers 30.  selects a provider 30 that is offering a computing resource having a SLA that matches the SLA requested by client 20.  requesting immediate execution of an application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum and Johnson with Hader’s disclosure of selecting a service provider based on the service provider satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated provisioning of resources by providing clients with access to a plurality of providers and selection of a provider that fulfills requirements of a requesting client.

Regarding claim 45, Yum does not teach the apparatus of claim 38, further including means for selecting the service provider to execute the function for the endpoint device based on a service level agreement (SLA) accepted by the service provider satisfying an expected SLA in the function execution request from the endpoint device.
Johnson discloses means for selecting a service provider to execute a function for an endpoint device based on a function execution request from the endpoint device (para. [0031] request to execute a particular function.  identify one or more execution endpoints for execution of the particular function).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum’s disclosure of selecting a service provider based on a request with Johnson’s disclosure of a function execution request from and endpoint device.  One of ordinary skill in the art would have been motivated to do so because Johnson would have provided benefits of access to additional types of services and increased performance when executing FaaS services (para. [0036]).
Hader teaches means for selecting a service provider to execute a function for an endpoint device based on a SLA accepted by the service provider satisfying an expected SLA in an execution request from the endpoint device (para. [0037] request data.  para. [0061] selects one of the plurality of providers 30.  selects a provider 30 that is offering a computing resource having a SLA that matches the SLA requested by client 20.  requesting immediate execution of an application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Hader’s disclosure of selecting a service provider based on the service provider satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have facilitated provisioning of resources by providing clients with access to a plurality of providers and selection of a provider that fulfills requirements of a requesting client.

Regarding claim 52, the claim is directed to a medium and comprising similar subject matter as claim 26.  Therefore, claim 52 is rejected under a similar rationale as claim 26.

Claim 27, 37, 46, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Roturier, Wang, Horwood, Burger, and Dawson et al. US Patent Publication No. 2014/0244311 (“Dawson”).

Regarding claim 27, Yum does not teach the system of claim 21, wherein the programmable circuitry is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by the endpoint device.
Dawson teaches updating a reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by an endpoint device (para. [0061] performance of multiple cloud providers (historical data loss, performance, SLA attainments)… utilized for the calculation of a risk score.  para. [0065] table 90 can be updated (e.g. in real time as workloads/jobs are received…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Dawson’s disclosure of updating a score of the service provider such that the reputation score is further updated based on the execution result or satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have utilized real-time data to update scores and select a provider based on updated scores. 

Regarding claim 37, Yum does not teach the apparatus of claim 29, wherein the function execution manager is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by the endpoint device.
Dawson teaches at least one processor is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by an endpoint device (para. [0061] performance of multiple cloud providers (historical data loss, performance, SLA attainments…)… utilized for the calculation of a risk score.  para. [0065] table 90 can be updated (e.g. in real time as workloads/jobs are received…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Dawson’s disclosure of updating a score of the service provider such that the score is further updated based on the execution result or satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have utilized real-time data to update scores and select a provider based on updated scores. 

Regarding claim 46, Yum does not teach the apparatus of claim 38, wherein the managing means is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by the endpoint device.
Dawson teaches at least one processor is to update the reputation score based on at least one of: (a) an execution result of the function or (b) whether a service level agreement (SLA) accepted by the service provider satisfies an expected SLA requested by an endpoint device (para. [0061] performance of multiple cloud providers (historical data loss, performance, SLA attainments…)… utilized for the calculation of a risk score.  para. [0065] table 90 can be updated (e.g. in real time as workloads/jobs are received…).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Dawson’s disclosure of updating a score of the service provider such that the score is further updated based on the execution result or satisfying an expected SLA.  One of ordinary skill in the art would have been motivated to do so in order to have utilized real-time data to update scores and select a provider based on updated scores. 

Regarding claim 53, the claim is directed to a medium and comprising similar subject matter as claim 27.  Therefore, claim 53 is rejected under a similar rationale as claim 27.

Regarding claim 54, Yum does not teach the apparatus of claim 21, wherein the instructions, wherein the reputation score is further based on at least one of: (a) reliability associated with the service provider, (c) availability associated with the service provider, or (b) a response time associated with the service provider
Dawson teaches a reputation score based on at least one of: (a) reliability associated with the service provider, (b) availability associated with the service provider, or (c) a response time associated with the service provider (para. [0061] calculate a risk score for each provider, risk score may be calculated for each provider based on workload processing requirements, current provider availability/capacity, historical provider performance (e.g., for similar workloads)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum, Wang, and Roturier with Dawson’s disclosure of determining a score of the service provider such that the score is further based on the availability associated with the service provider.  One of ordinary skill in the art would have been motivated to do so in order to have enabled selection of a provider having a lowest risk score (para. [0065]). 

Claims 28, 30-31, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Roturier, Wang, Horwood, Burger, and Singh et al. US Patent Publication No. 2014/0025762 (“Singh”).

Regarding claim 28, Yum does not teach the apparatus of claim 21, wherein the programmable circuitry is in a first edge gateway, and the programmable circuitry is to share the registration of the service provider with a second edge gateway.
Singh teaches a circuitry in a first edge gateway, and the circuitry is to share registration of a service provider with a second edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration of Yum is performed by an edge gateway and the registration is shared with a second edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 30, Yum does not teach the apparatus of claim 29, wherein the registration manager is to share the registration of the service provider with a first edge gateway.
Singh teaches sharing registration of a service provider with a first edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration disclosed in Yum is shared with an edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 31, Yum does not teach the apparatus of claim 30, wherein the registration manager is in a second edge gateway.
Singh teaches an edge gateway sharing registration of a service provider with another edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration disclosed in Yum performed by an edge gateway and is shared with another edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 39, Yum does not teach the apparatus of claim 38, wherein the registering means is to share the registration of the service provider with a first edge gateway.
Singh teaches registering means to share registration of a service provider with a first edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration disclosed in Yum is shared with an edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]). 

Regarding claim 40, Yum does not teach the apparatus of claim 39, wherein the registering means is in a second edge gateway separate from the first edge gateway.
Singh teaches registering means in an edge gateway separate from an edge gateway (para. [0044] gateway 104 is situated on the edge of a network 106.  para. [0049] service providers may register and publish services.  para. [0086] register a service by sending a service creation request. gateway 104… may dynamically advertise new services.  initiate registration for those new services.  para. [0098] gateways 104 are configured to contact other gateways 104, query for information.  para. [0102] facilitate distribution of information for services).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yum with Singh’s disclosure of implementing a plurality of gateways and sharing registration with an edge gateway such that the registration disclosed in Yum performed by an edge gateway and is shared with another edge gateway.  One of ordinary skill in the art would have been motivated to do so for benefits of eliminating bottlenecks and providing failover protection (para. [0106]).

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Burger et al. US Patent Publication No. 2016/0379686 (para. [0066] hardware acceleration component… such as FPGA, ASIC)

Zhao et al. US Patent Publication No. 2020/0174840 discloses an accelerator to perform a function (para. [0095] workload-optimized processors, hardware-based accelerators.  ASICs, FGAs, perform certain functions)

Luo et al. US Patent Publication No. 2019/0281123 (para. [0004] an acceleration device (such as an FPGA) needs to be used to assist in acceleration processing of these service.  para. [0090] acceleration engine runs the target programmable package to accelerate the target service function that needs to be accelerated.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445